DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (JP 2002-280063), machine translation.
Regarding claims 1-3 and 11-13, Adachi discloses an electrolyte and battery comprising:
N,N'-sulfonyldiimidazole (I-1) (para 0022); and
LiBF4 (lithium tetrafluoroborate) (Table 3; Example 8).
Regarding claim 19, Adachi discloses portable electronic equipment (para 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, 11-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katado et al. (JP 2005-339952), machine translation.
Regarding claims 1-3 and 11-13, Katado teaches a nonaqueous electrolyte and battery comprising:

    PNG
    media_image1.png
    214
    376
    media_image1.png
    Greyscale
  and
vinylene carbonate (para 0040).
R1-R4 may be bonded to form a nitrogen-containing aliphatic ring, for example, pyrrolidine (I-4) and piperidine (I-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a nitrogen-containing aliphatic ring from the list recited.
Regarding claims 4, 5, 14, and 15, Katado teaches 1,3-propane sultone and methyl methanesulfonate (para 0047).
Regarding claim 9, Katado teaches these auxiliaries in the nonaqueous electrolytic solution is usually 0.1 to 5% by weight (para 0048).
Regarding claim 19, Katado teaches consumer power sources such as mobile phones and laptop computers (para 0002).
Regarding claims 8 and 18, Katado teaches general formula (1) in an amount of 0.001 to 5 wt.% (para 0037), which overlaps Applicant’s claimed 0.01-5 wt.% and the cyclic carbonate in an amount of 0.01-8 wt.% (para 0043).
Claims 6, 7, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katado et al. (JP 2005-339952) in view of Yu et al. (US 2019/0348713).
Regarding claims 6, 7, 16 and 17, Katado does not further teach a silicon-containing carbonate.
Yu, directed to a nonaqueous electrolyte solution and secondary battery, teaches a compound represented by formula 1, specifically chemical formula 1a:

    PNG
    media_image2.png
    209
    468
    media_image2.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise a silicon-containing carbonate which is capable of suppressing an electrolyte solution side reaction in a high-temperature and high-voltage environment (abstract).
Regarding claim 10, Yu teaches the compound represented by Formula 1 may be included in an amount, for example, 1 wt % to 30 wt % based on a total weight of the non-aqueous electrolyte solution (para 0025), which overlaps Applicant’s claimed range of 0.1-20 wt.%
prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rong et al. (Journal of Power Sources 329 (2016) 586-593).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/CARLOS BARCENA/Primary Examiner, Art Unit 1723